Citation Nr: 0104224	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  00-01 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether there is clear and unmistakable error in a rating 
decision of July 12, 1963, which denied service connection 
for pes planus.

2.  Entitlement to an effective date earlier than December 3, 
1998, for a grant of service connection for a lumbosacral 
strain with traumatic degenerative joint disease, to include 
consideration of whether there is clear and unmistakable 
error in a rating decision of July 12, 1963.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1957 to March 1959.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision August 1999 by the 
Department of Veterans Affairs (VA) Indianapolis, Indiana, 
Regional Office (RO).  In the decision, the RO granted 
service connection for residuals of a lumbosacral strain with 
degenerative joint disease, effective from December 3, 1998.  
The RO denied entitlement to an earlier effective date for 
that disorder on the basis that a previous decision of July 
12, 1963, which denied entitlement to service connection for 
a lumbosacral strain, did not contain clear and unmistakable 
error.  The RO further found that the portion of the decision 
of July 12, 1963, which denied service connection for pes 
planus also did not contain clear and unmistakable error.  


FINDINGS OF FACT

1.  The veteran's claims for service connection for pes 
planus and a lumbosacral strain were denied by the RO on July 
12, 1963. 

2.  The veteran did not file a notice of disagreement within 
one year of the decisions.

3.  The decisions of July 12, 1963, which denied service 
connection for pes planus and a lumbosacral strain were based 
on the correct facts as they were known at that time, and 
were in accordance with the existing law and regulations.

4.  The veteran did not reopen his claim for service 
connection for a lumbosacral strain until December 3, 1998.



CONCLUSIONS OF LAW

1.  The decisions of July 12, 1963, which denied service 
connection for pes planus and a lumbosacral strain do not 
contain clear and unmistakable error.  38 C.F.R. § 3.105(a) 
(2000).

2.  The criteria for an effective date earlier than December 
3, 1998, for service connection for a lumbosacral strain are 
not met.  38 U.S.C.A. § 5110 (West 1991 &. Supp. 2000); 38 
C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether There Is Clear And Unmistakable Error In A Rating 
Decision Of 
July 12, 1963, Which Denied Service Connection For Pes 
Planus.

The veteran contends that there is clear and unmistakable 
error in a decision of July 12, 1963, which denied service 
connection for pes planus.  He asserts that service 
connection should have been granted.  He states that although 
a foot disorder was noted on entrance examination, the 
diagnosis was pes cavus which signifies an elevated 
longitudinal arch.  He argues that this was a different 
disorder than the pes planus (which is manifested by loss of 
a normal arch) which was noted on separation from service.  

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that there is no clear and 
unmistakable error in the rating decision of July 12, 1963, 
which denied service connection for pes planus.

The evidence which was of record at that time included the 
veteran's service medical records.  The report of a medical 
examination conducted in April 1957 for the purpose of the 
veteran's enlistment shows that the findings included 
bilateral pes cavus which was not considered to be 
disqualifying.  The veteran's treatment records during 
service do not contain any complaints, findings, or diagnoses 
pertaining to a disorder of the feet.  Although a service 
medical record dated in December 1957 shows that the veteran 
was found to have weakness in both feet, this was considered 
to be attributable to a back disorder diagnosed as an acute 
low back strain, and a foot disorder was not diagnosed.  The 
report of a medical examination conducted in March 1959 for 
the purpose of the veteran's release to reserve service shows 
that the findings included pes planus second degree.    

The evidence which was considered in connection with the July 
12, 1963, decision also included the report of a medical 
examination conducted by the VA in June 1963.  The report 
shows that the veteran stated that his feet hurt, especially 
the posterior aspect of his legs.  It was noted that he had 
lowering of the arches of three degrees.  The examiner stated 
that apparently the feet were very flat.  The pertinent 
diagnosis was pes planus third degree bilateral.  

In the rating decision of July 12, 1963, the RO noted that 
the evidence of record included the service medical records 
and the VA examination report.  The RO did not explain the 
basis for the denial in the decision; however, it appears 
that the RO must have concluded that the foot disorder noted 
on entrance examination must have been the same disorder 
noted on separation examination, notwithstanding the 
different diagnoses used by the different examiners.  The RO 
also must have concluded that the disorder was not aggravated 
in service.

The veteran was notified by letter in July 1963 that the RO 
had determined that flat feet were not incurred in or 
aggravated by service.  He was also notified of his appellate 
rights, but the veteran did not file a notice of disagreement 
and did not appeal the decision.  Under the applicable law 
and regulations, previous determinations which are final and 
binding, including decisions regarding service connection, 
will be accepted as being correct in the absence of clear and 
unmistakable error.  See 38 C.F.R. § 3.105(a) (2000).

"Clear and unmistakable error" is the kind of error, of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  An asserted failure to evaluate and interpret 
correctly the evidence is not clear and unmistakable error.  
See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).

There is "clear and unmistakable error" when either the 
correct facts, as they were known at the time, were not 
before the adjudicator or where the statutory or regulatory 
provisions extant at that time were incorrectly applied.  A 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  See Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992).  Subsequently developed evidence is 
not applicable.  See Porter v. Brown, 5 Vet. App. 233, 235-
236 (1993). 

The Board finds that the decision of July 12, 1963, which 
denied service connection for pes planus was based on the 
correct facts as they were known at that time.  The rating 
decision shows that the RO considered all of the evidence 
which was of record at that time, namely the service medical 
records and the VA examination report.  The Board finds that 
the RO exercised reasonable discretion when deciding the 
claim.  The veteran's service medical records reflected that 
he did not have any injury to the feet during service, nor 
did he ever make any complaints regarding a foot disorder 
other than on entrance examination and separation 
examination.  Moreover, the VA examination after service 
reflected that the history did not include any indication 
that the veteran's flat feet were related to or aggravated by 
service.  Based on the evidence, the RO found that incurrence 
or aggravation in service had not been shown.  Although the 
appellant disagrees with the conclusions reached by the RO, 
an asserted failure to evaluate and interpret the evidence 
correctly is not clear and unmistakable error.  See 
generally, Eddy v. Brown, 9 Vet. App. 52 (1996).

The Board also finds that the decision by the RO was in 
accordance with the applicable law and regulations.  The RO 
concluded that flat feet were not incurred in or aggravated 
by service.  Such a finding is consistent with the applicable 
law and regulations.  The Board notes that vague allegations 
that the prior adjudication failed to follow the law or 
regulations cannot satisfy the stringent pleading 
requirements for the assertion of clear and unmistakable 
error.  See Fugo v. Brown, 6 Vet. App. at 44-45.  A failure 
to fully develop evidence is not considered to be clear and 
unmistakable error.  "[T]he VA's breach of the duty to assist 
cannot form a basis for a claim of CUE because such a breach 
creates only an incomplete rather than an incorrect record."  
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Nor may the 
failure to follow procedures in the VA Physician's Guide for 
Disability Evaluation Examinations be a basis for finding 
clear and unmistakable error because that guide was not a 
statute or regulation.  See Allin v. Brown, 6 Vet. App. 207, 
214 (1994).

For the foregoing reasons, the Board finds that there is no 
clear and unmistakable error in the prior rating decision of 
July 12, 1963, which denied service connection for pes 
planus.  Accordingly, the benefit sought on appeal is denied.

II.  Entitlement To An Effective Date Earlier Than December 
3, 1998, For A Grant Of Service Connection For A Lumbosacral 
Strain With Traumatic Degenerative
 Joint Disease, To Include Consideration Of Whether There Is 
Clear And
 Unmistakable Error In A Rating Decision Of July 12, 1963.

The veteran contends that the RO made a mistake by refusing 
to assign an effective date earlier than December 3, 1998, 
for a grant of service connection for a lumbosacral strain.  
He asserts that the RO committed clear and unmistakable error 
in July 12, 1963, by failing to grant his claim.  He states 
that his service medical records show that he was treated for 
a back disorder, and abnormalities were found on a VA 
examination and on X-rays done by the VA in June 1963.  He 
further states that the RO failed to follow applicable 
regulations because the evidence was in fact sufficient to 
allow adjudication of his claim. 

The evidence which was of record at that time included the 
veteran's service medical records which showed that he was 
treated and hospitalized on several occasions for complaints 
of back pain.  The report of a medical examination conducted 
in March 1959 for the purpose of his separation from service 
shows that he had a chronic back strain, but that clinical 
evaluation at that time was normal.  

Also of record was a letter dated in May 1963 from Frederick 
O. Mackel, M.D., which shows that he saw the veteran for an 
examination and evaluation of his back on that date.  The 
veteran reported a history of back problems which first began 
in 1957 in service when he was shoved off a stage and onto 
his back on a pool table.  He was hospitalized for three 
weeks at that time and given physical therapy.  He recovered 
sufficiently that he was sent overseas.  Then, while 
overseas, he lifted a heavy object and re-injured the back.  
He was hospitalized with bed rest for a month with the total 
hospital stay of two months.  He was then provided with a 
brace.  He said that it was at that time that he first 
developed symptoms in his legs.  After getting out of service 
and being home about two weeks, his back gave further trouble 
while he was playing ball.  

The letter from Dr. Mackel further shows that physical 
examination revealed that the veteran had good posture and 
good musculature development.  His gait was normal.  He had 
an excellent range of forward bending, reproducing just a 
little discomfort in the low back on recovery.  He got a 
twinge of pain on extension of the back.  Other back motions 
were of good range and were comfortable.  There was slight 
limitation of the right leg on the standing raising test but 
without reproduction of more pain.  The veteran walked easily 
on his toes and heels.  There were no reflex changes in the 
lower extremities.  There was good strength, and no areas of 
hypesthesias were found.  In the supine position, leg raising 
tests were negative, but there was again slight limitation of 
the right leg range.  Assuming a knee-on-chest position 
caused some low back pain in the mid position.  Tenderness to 
deep palpation was present from approximately the second 
lumbar vertebra on down to the sacrum.  X-ray studies 
reportedly revealed a relative but moderate narrowing of the 
lumbosacral disc space.  It was Dr. Mackel's opinion that the 
veteran had a degenerative condition of the lumbosacral disc 
and that this was adequate to account for the repeated 
episodes of back pain.  

Finally, the evidence included the report of an examination 
conducted by the VA in June 1963.  The report shows that the 
veteran was employed.  He gave a history of being 
hospitalized in service with a backache in 1957 for about 
three weeks.  He also was hospitalized in an army hospital in 
Germany for a month, and was then transferred to another army 
hospital in Germany for another month.  He was excused from 
duty for six months and was returned to the United States.  
He reported that he had a recurrence in 1959 and was treated 
for his backache by a local physician.  He also reported that 
the previous winter he went bowling and hurt his back while 
bending to pick up a ball.  He had to wear a brace that was 
prescribed at a hospital, and was off work for two or three 
weeks.  He apparently was not under any medical care at the 
time of the VA examination, and denied having any pain in the 
back. 

The VA examination report further shows that examination of 
the veteran's lumbosacral region revealed no abnormal 
findings physically, nor was there limitation of motion.  The 
veteran was able to bend forward, backward, and laterally.  
The examiner recommended an X-ray of the lumbosacral region.  
The diagnosis was osteoarthritis, lumbosacral spine, 
hypertrophy with incomplete separation of the pars 
interarticularis at the lumbosacral level.  

A VA radiology report also dated in June 1963 shows that an 
X-ray of the lumbosacral spine and pelvis was interpreted as 
showing incomplete separation of the pars interarticularis at 
the lumbosacral level but spondylolisthesis was not 
demonstrated.  Otherwise, the vertebrae were of normal 
contour and texture and in good alignment with intervertebral 
space of average width.  Both sacroiliac joints and both hip 
joints were essentially normal.  

In the decision of July 1963, the RO concluded that a 
lumbosacral strain had not been found on the last 
examination.  The RO also stated that the findings were 
insufficient to support a diagnosis of osteoarthritis.  
Accordingly, the RO concluded that a back condition was not 
incurred in or aggravated by service.  

The Board finds that the decision of July 12, 1963, which 
denied service connection for was based on the correct facts 
as they were known at that time, and was in accordance with 
the existing law and regulations.  The rating sheet shows 
that the RO found it to be significant that the VA 
examination, which was the most recent medical evidence which 
was of record, did not contain any current complaints of any 
abnormal findings on physical examination.  Regardless of how 
many times a veteran is treated for a disorder during 
service, service connection may not be granted in the absence 
of evidence of a current disability.

Although the veteran contends that the pars interarticularis 
abnormality found on the VA X-ray report was adequate to 
support allowance of his claim as it demonstrated that a 
disability was in fact present, this amounts to a 
disagreement as to how the facts should have been weighed and 
interpreted, and does not demonstrate clear and unmistakable 
error.  Accordingly, the Board concludes that the decision of 
July 12, 1963, which denied service connection does not 
contain clear and unmistakable error.  38 C.F.R. § 3.105(a) 
(2000).  

The decision of July 12, 1963, which denied service 
connection for a back disorder became final when the veteran 
did not file a notice of disagreement within one year after 
notification of the decision.  See 38 U.S.C.A. §§ 5108, 
7105(c) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.156, 20.1103 
(2000). 

The Board finds that the veteran did not reopen the claim for 
service connection for a back disorder until December 3, 
1998, when he submitted a statement in support of claim.  The 
RO granted service connection for a lumbosacral strain with 
degenerative changes in a rating decision of August 1999, 
effective from December 3, 1998, based in part on a VA 
examination report of February 1999 which included a 
diagnosis of a current back disorder and a medical opinion 
relating that disorder to service.  

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  See 38 U.S.C.A. § 5110(a) 
(West 1991 & Supp. 2000).  Accordingly, the criteria for an 
effective date earlier than December 3, 1998, for service 
connection for the lumbosacral strain are not met.


ORDER

1.  Revision of the rating decision of July 12, 1963, which 
denied service connection for pes planus and a lumbosacral 
strain, on the basis of clear and unmistakable error, is 
denied.

2.  An effective date earlier than December 3, 1998, for a 
grant of service connection for a lumbosacral strain with 
traumatic degenerative joint disease is denied.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

